Title: To Thomas Jefferson from Archibald Robertson, 16 September 1824
From: Robertson, Archibald
To: Jefferson, Thomas


Dear Sir
Lynchburg
16th Septr 1824
Enclosed you have a copy of your accounts, together with a Bond executed to me in 1823. and if on examining the accounts they are found to be right, be pleased to execute & return the Bond also enclosed for the whole amount now due to me—I also enclose an old Bond executed to Wm Brown, which ought to have been delivered to you years ago—Having for the present declined doing business in this place, I recommended to Mr Tally to get what goods might be wanted of Messrs Daniel Brown & Co (Mr David Higginbotham is the Company) to whom I spoke to furnish them in the absence of Mr Randolph, when he comes up he can make arrangements with them or any other house if he should wish to do so—Respectfully your mo ob StA. Robertson